Citation Nr: 1526208	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for ischemic heart disease, claimed as secondary to herbicide exposure.  

4.  Entitlement to service for claudication of the lower extremities, claimed as secondary to diabetes mellitus, type II.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1959 to December 1965 and from September 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Those decisions reopened the claim for service connection for diabetes mellitus and denied the reopened claim; denied claims for service connection for ishemic heart disease and claudication of each lower extremity, and TDIU.


FINDINGS OF FACT

1.  In September 2004, the RO denied entitlement to service connection for diabetes mellitus, type II.  The Veteran did not submit a notice of disagreement or new evidence within a year of that decision.

2.  Evidence received since the September 2004 rating decision denying entitlement to service connection for diabetes mellitus, type II, pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's currently diagnosed diabetes mellitus, type II, was not manifested during service or within one year of separation and is not attributable to an in-service disease or injury, to include exposure to herbicides.

4.  The Veteran's currently diagnosed ischemic heart disease was not manifested during service or within one year of separation and is not attributable to an in-service disease or injury, to include exposure to herbicides.

5.  The claudication of the Veteran's lower extremities is not due to, or aggravated by, a service-connected disability and is not otherwise attributable to an in-service disease or injury.

6.  The Veteran's service-connected disabilities do not prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).

2.  The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for entitlement to service connection for ischemic heart diseases have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.

4.  The criteria for entitlement to service connection for claudication of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.

5.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The RO sent the Veteran letters in September 2010, January 2011, May 2011, and October 2011 that satisfied the notice requirements of the VCAA for the claims on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  

All pertinent, identified medical and personnel records have been obtained and considered regarding this appeal.  The details of the Veteran's naval service during Vietnam Era have also been researched through the Defense Personnel Records Information Retrieval System (DPRIS).  There is no indication from the record that further development would aid in substantiating the Veteran's claim in this regard.  

The duty to assist does not require an examination in this case.  Four factors must be considered when determining whether VA must provide an examination or obtain a medical opinion with respect to a service connection claim:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the claimant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).

Here, the medical evidence of record establishes the Veteran has been diagnosed with the claimed disabilities.  However, there is no evidence of record that indicates these disabilities may be related to service other than through the presumptive provisions based on herbicide exposure in Vietnam, which hinges upon a factual determination that is within the purview of the Board.  Therefore, a VA examination is unnecessary.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

New and Material Evidence

The Agency of Original Jurisdiction (AOJ) denied the Veteran's claim of entitlement to service connection for diabetes in September 2004.  The Veteran received notice of the decision, but did not submit a notice of disagreement or new and material evidence within one year of the decision.  The only evidence received within one year of the decision was letter from the Defense Threat Reduction Agency, noting that the Veteran's radiation exposure was being recalculated and that he was a confirmed participant in Operation Dominic I.  This evidence could not have been submitted in connection with the diabetes claim, because the Veteran has not contended that diabetes is related to radiation exposure and it is not a radiogenic disease or disease subject to presumptive service connection based on radiation exposure.  38 C.F.R. §§ 3.309(e), 3.311(b)(2) (2014); cf. Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir 2014).  Thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Here, the Veteran has submitted several statements detailing his naval service during the Vietnam Era.  The Veterans statements have been corroborated through DPRIS.  This evidence was not of record at the time of the September 2004 denial.  It also pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been presented regarding the Veteran's claim of entitlement to service connection for diabetes, warranting a reopening of the claim.  

Entitlement to Service Connection for Diabetes and Ischemic Heart Disease

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who have served on active duty for 90 day or more during a period of war or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection for certain diseases enumerated in 38 C.F.R. § 3.309(e) may be established as presumptively due to herbicide exposure during service in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).  Once it is established a claimant has been exposed to herbicides, certain listed diseases, including diabetes and ischemic heart disease, will be presumed service-connected due to herbicide exposure during service if they manifest to a compensable degree at any time. 38 C.F.R. § 3.309(e).

The Veteran seeks entitlement to service connection for diabetes and ischemic heart disease on a presumptive basis due to herbicide exposure, as both conditions were diagnosed more than twenty years after he separated from service.  The Veteran does not contend, and the record does not otherwise suggest, that diabetes or ischemic heart disease were manifested in service or within a year of service discharge.  

The Veteran served on two ships, the USS Lipan and Chipola, which operated in Vietnamese coastal waters during the Vietnam Era.  The Veteran claims both ships entered international waters surrounding Vietnam, approximately three miles away from the coast.  He further claims he was aboard a smaller vessel that was dispatched from the USS Lipan sometime between 1961 and 1963 to tow a troop ship that was grounded on Phu Quoc Island, approximately 1,500 feet from the Vietnamese mainland.  The Veteran acknowledges that he never stepped foot on land in Vietnam.  He essentially contends that his naval service near the coast of Vietnam falls within the scope of "service in Vietnam" as defined by 38 C.F.R. § 3.313(a).

In Haas v. Peake, the United States Court of Appeals for the Federal Circuit held a veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection.  525 F.3d 1168, 1172 (Fed. Cir. 2008).  The Federal Circuit found VA's "requirement that a claimant have been present within the land borders of Vietnam at some point in the course of his duty constitutes a permissible interpretation of the statute and its implementing regulation."  Id.  Thus, the Veteran's service in Vietnamese coastal waters does not constitute "service in Vietnam" as defined by 38 C.F.R. § 3.313(a), because he never went ashore from the ships on which he served.  

In a more recent case, the Court of Appeals for Veterans Claims (Court) determined VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  Gray v. McDonald, -Vet.App.-, 2015 WL 1843053 (Apr. 23, 2015).  While this case may ultimately expand VA's definition of inland waterways, the Court's determination does not affect the outcome of this case because the Veteran has not claimed, and the record does not otherwise establish, that he served in the inland waterways of Vietnam, including harbors such as Da Nang.  

Ultimately, the record fails to establish that the Veteran is entitled to service connection for diabetes and ischemic heart disease on a presumptive basis due to herbicide exposure.  His service aboard the USS Lipan and Chipola does not constitute "service in Vietnam" as defined by 38 C.F.R. § 3.313(a).  

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, there is no evidence that otherwise establishes the Veteran has diabetes and ischemic heart disease on account of his service.  As the preponderance of evidence is against his claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

Entitlement to Service Connection for Claudication of the Lower Extremities

Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

In this case, the Veteran's seeks entitlement to service connection for claudication of the lower extremities as secondary to diabetes.  As noted above, service connection for diabetes in not warranted in the Veteran's case.  Thus, he is unable to establish the claudication of his lower extremities is proximately due to, or aggravated by, a service-connected disability.  The Veteran does not assert, and the evidence does not otherwise establish, that the disability is due to an event or injury in service.  Thus, entitlement to service connection for claudication of the lower extremities is not warranted.  
Entitlement to TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, the Veteran does not meet the percentage requirements for TDIU.  His service-connected disabilities include lacerations to the arms and face and malunion of the lower jaw.  The disabilities are currently rated as noncompensable.  There is no evidence that indicates these disabilities prevent the Veteran from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  Thus, is against the grant of TDIU.  


ORDER

The claim of entitlement to service connection for diabetes mellitus, type II, is reopened.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to service connection for claudication of the lower extremities is denied.

Entitlement to TDIU is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


